DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Application filed on 5/15/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a plurality of image capturing parts” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “image capturing parts” coupled with functional language “to capture a first image including a part of the pattern surface at an infinite focal length” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
s 1-11 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: see Fig. 2.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,692,239. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. Please see table below for example of claim 1. Claims 2-15 are similarly rejected. Please note, pending claim 9 is part of the claim 1 of the issued patent where the “capturing part” are separated. 
U.S. Application no. 16/875,311
U.S. Patent 10,692,239
1. An optical tracking system for tracking a location and a posture of a marker which is attachable to a target and configured so that a pattern surface formed inside the marker is visible through an optical system formed in an aperture, comprising: 
1. An optical tracking system for tracking a location and a posture of a marker which is attachable to a target and configured so that a pattern surface formed inside the marker is visible through an optical system formed in an aperture, comprising: 
a plurality of image capturing parts configured to capture a first image including a part of the pattern surface at an infinite focal length, 
a first image capturing part configured to capture a first image including a part of the pattern surface at an infinite focal length; 
a second image including an outgoing light image of an outgoing light emitted 


a third image capturing part configured to capture a third image including an outgoing light image of an outgoing light emitted through the aperture in a second direction differing from the first direction at the focal length shorter than the infinite focal length; and
a processor configured to determine the posture of the marker based on the first image and to determine the location of the marker based on the second image and the third image.
a processor configured to determine the posture of the marker based on the first image and to determine the location of the marker based on the second image and the third image.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0084951 – discloses a method of mixing or compositing in real-time, computer generated 3D objects and a video feed from a film camera in which the body of the film camera can be moved in 3D and sensors in or attached to the 
US 2017/0143271 – discloses a motion detection and correction system and/or device for tracking and compensating for patient motion during a medical imaging scan can be adapted to be integrated into a medical imaging scanner, such as an MRI scanner, or be adapted to retrofit a pre-existing medical imaging scanner. In certain embodiments, the motion detection system and/or device can comprise one or more mounting brackets and a motion correction device housing, which can further comprise one or more detector modules and a power unit. In further embodiments, the collected motion data can be further analyzed by an image processing unit of the motion tracking and/or correction system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669